DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and 4-9 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1, the prior art of record does not teach nor suggest in the claimed combination an electronically commutated direct current motor having a longitudinal motor axis, the motor comprising: a cylindrically shaped non-ferrous stator winding surrounding the motor axis; a cylindrically shaped, magnetically conductive back iron arranged radially outside of the stator winding, the back iron consisting of a laminated core assembly; and a cylindrically shaped permanent magnet rotor arranged concentrically within the stator winding, the rotor defining the motor axis, wherein the magnetically conductive back iron has different magnetic conductivities over its circumference defined by a closed inner ring surrounding the stator winding, a plurality of first reinforcing regions extending radially inward from the inner ring, the first reinforcing regions defining alternating first air gaps, the first reinforcing regions and first air gaps defining a plurality of alternating tooth- like geometries, the first reinforcing regions and first air gaps continuously extending generally parallel to the motor axis, wherein the radial thickness of a first reinforcing region is greater that the radial thickness of the inner ring and a plurality of second reinforcing regions radially extending outside of the inner ring, the second reinforcing regions defining alternating second air gaps, 2Application No.: 16/135,411Docket No.: P180798US00 the second reinforcing regions and second air gaps defining a plurality of second alternating tooth-like geometries, the second regions and second air gaps continuously extending generally parallel to the motor axis, wherein the radial thickness of a second reinforcing region is greater that the radial thickness of the inner ring. (Emphasis added to differentiate allowable subject matter over the Prior Art). 
Claim 9, the prior art of record does not teach nor suggest in the claimed combination an electronically commutated direct current motor having a longitudinal motor axis, the motor comprising: a cylindrically shaped non-ferrous stator winding surrounding the motor axis; a cylindrically shaped, magnetically conductive back iron arranged radially outside of the stator winding, the back iron consisting of a laminated core assembly; and a cylindrically shaped permanent magnet rotor arranged concentrically within the stator winding, the rotor defining the motor axis, wherein the magnetically conductive back iron has different magnetic conductivities over its circumference defined by a closed inner ring surrounding the stator winding, a plurality of first reinforcing regions radially extending inside of the inner ring, the first reinforcing regions defining alternating first air gaps, the first reinforcing regions and first air gaps defining a plurality of first alternating tooth-like geometries, the first regions and first air gaps continuously extending generally parallel to the motor axis, wherein the radial thickness of a first reinforcing region is greater that the radial thickness of the inner ring for developing a braking torque. (Emphasis added to differentiate allowable subject matter over the Prior Art). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bernard Rojas whose telephone number is (571)272-1998.  The examiner can normally be reached on Mon. thru Fri. 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/BERNARD ROJAS/Primary Examiner, Art Unit 2837